Citation Nr: 1419590	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right ear hearing loss.

2. Entitlement to an effective date earlier than December 1, 2009, for the assignment of a compensable disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1974 to September 1974.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a non-compensable rating for hearing loss of the right ear.  

Subsequently, the RO granted a disability rating of 10 percent for hearing loss of right ear in July 2010.  In a September 2010 letter, the Veteran indicated that he believed that he was entitled to an earlier effective date than December 1, 2009.  The most recent supplemental statement of the case in 2013 considered the question of an earlier effective date, so the Board will as well.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

Over the past few years, the Veteran has repeatedly asked for nonservice-connected pension benefits.  This claim was last denied by the Board in 2008, because he does not meet the basic eligibility requirements of 90 days of active service.  If he wishes to reopen this claim, he must do so by submitting new and material evidence showing he had the requisite service.


FINDINGS OF FACT

1. The Veteran suffers from profound hearing loss of the right ear. 

2. The Veteran's pure tone threshold average for the left ear is 16 dB hearing loss, and speech audiometry indicates 100 percent for the left ear.  

3. The Veteran does not have a hearing loss disability of the left ear for VA purposes.

4.  The Veteran was granted service connection for hearing loss of the right ear with a noncompensable rating in a February 2002 rating decision.  This decision was appealed, and a May 2008 Board decision denied a compensable rating.

5. An appeal of the May 2, 2008 Board decision was not received within 120 days of being mailed to the Veteran.

6. The Veteran's request to re-open his claim regarding his right ear hearing loss was received by the RO on December 1, 2009.  

7. No evidence was received from May 2, 2008 through December 1, 2009 demonstrating compensable hearing loss of the right ear.  
 

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2013).

2. The May 2008 Board decision is final.  38 U.S.C.A. §§ 5108 , 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2013).

3. The criteria for an effective date prior to December 1, 2009 for a rating of 10 percent for hearing loss of the right ear have not been met. 38 U.S.C.A. §§ 5103(a), 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Hearing Loss of the Right Ear

The Veteran is currently assigned a 10 percent evaluation for hearing loss of the right ear.  The Veteran argues that his condition is of a much greater severity than what would be contemplated by a 10 percent rating.  The Veteran contends that he is completely deaf in his service-connected right ear, and that he is also losing hearing in his left ear.

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  

Generally, disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14. 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims for an increase that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the instant case, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.

Due to the Veteran's claims, he was sent for a VA audiological evaluation in January 2010.  The results of the exam are as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
95
100
85
75
60
LEFT
25
20
15
15
15

The puretone average was 80 decibels for the right ear and 16 decibels for the left ear.  Speech recognition, performed with the Maryland CNC word list, could not be tested in the right ear and was determined to be 100 percent in the left ear.    

The examiner noted that the tympanometry indicated normal ear canal volumes with normal middle ear pressure in the left ear and a flat tympanogram in the right ear.  The examiner indicated that pure tone thresholds indicated the presence of normal hearing with a mild sensorineural hearing loss at 8000 Hz for the left ear and a profound rising to moderate mixed hearing loss for the right ear.  Word recognition scores were noted to be excellent for the left ear.  

Evaluations for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability from the Veteran's hearing loss; the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2013). 

When the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2013).

VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Veteran's claim for increase was received in December 2009.  Effective March 18, 2009, the regulations allowed for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the nonservice-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 unless the nonservice-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383 (2013); 74 Fed. Reg. 11481 (Mar. 18, 2009).  While the Veteran is ratable at 10 percent disabling for his service-connected right ear hearing loss, as will be discussed below, the Veteran's left ear does not meet the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Unfortunately, the Veteran's hearing in the left ear has not been found to be a disability for VA purposes.  As noted, the 2010 examination showed:    




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
15
15
15

The averages of 25, 20, 15, 15, and 15 do not meet 40 dB or greater; the puretone average was 16 decibels.  Also, no set of three of the readings meet 26 dB or greater.  Further, the VA audiologist reported that the Veteran's speech recognition scores using the Maryland CNC were excellent for the left ear (100 %) and were not found to be less than 94 percent.  Also, the Veteran does not exhibit exceptional hearing loss in the left ear as the pure tone thresholds at 1000, 2000, 3000, and 4000 Hz are not 55 decibels or more, and the pure tone threshold is not 70 decibels or more at 2000 hertz, despite being 30 decibels or less at 1000 hertz.  As the Veteran's hearing of the left ear is not disabling for VA purposes, then a rating can be assigned only on the basis of the hearing acuity for the service-connected ear.    

Accordingly, he is not entitled to a disability rating greater than 10 percent.  While the Veteran's profound right ear hearing loss assigns him a roman numeral XI under 4.85, a non-service connected left ear that does not meet the criteria under 38 C.F.R. § 3.383, 3.385 is assigned a roman numeral I per 38 C.F.R. 4.85(f).  Applying these designations to Table VII, the appropriate schedular rating is 10 percent.  Accordingly, a disability rating in excess of 10 percent is not warranted based upon the Veteran's current hearing loss.   

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected hearing loss disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating schedule specifically discusses hearing loss in one ear and further provides provisions under 3.383 for cases (such as the Veteran's) where hearing loss in one ear is particularly severe.  As the record has not provided evidence of symptomology not contemplated by the rating schedule, referral for an extraschedular rating is not warranted.    

While the Board understands that the Veteran has profound hearing loss of the right ear, the Board finds that a disability rating in excess of 10 percent is not warranted at this time.  There is simply no reasonable doubt that could be resolved in favor of the Veteran, since the rating of hearing loss is based on the objective results of audiometric testing.  The Board finds that the preponderance of the evidence in this case is against the Veteran's claim for a higher disability rating than the one currently assigned.  38 C.F.R. 4.3. 

Entitlement to an Earlier Effective Date for a Compensable Rating for Hearing Loss

The Veteran was granted an effective date of December 1, 2009 in a July 2010 rating decision for a rating of 10 percent for hearing loss of the right ear.  The Veteran contends that his 10 percent rating for hearing loss of the right ear should have an effective date back to when he was originally granted service connection in 1996.  Essentially, the Veteran is arguing that he should have been assigned a higher initial rating or at least an earlier effective date than December 1, 2009. 
Based upon the facts discussed below, the Board finds that an earlier effective date for his 10 percent rating for right ear hearing loss is not warranted and any claim for a higher initial rating was implicitly denied and became final.

The Veteran was granted service connection for right ear hearing loss in an August 1999 Board decision, and assigned an initial non-compensable rating in a February 25, 2000 rating decision, with an effective date for the grant of service connection of August 19, 1996.  

In statements received in 2000, the Veteran expressed his belief that he was entitled to a compensable rating.  In December 2001, the RO indicated that the Veteran's records from the time he received service connection through the present were reviewed and that the Veteran's noncompensable rating was continued.  Then, an October 2002 rating decision denied a compensable rating.  

Further, the Veteran appealed the October 2002 decision and the claim was decided by the Board in a May 2, 2008 decision.  The Board's decision stated that the Veteran's right ear hearing loss did not warrant a compensable evaluation throughout the entire appeal period and the Veteran's claim was denied.  

The Board finds that these decisions should have made the Veteran aware that a higher rating since the initial grant of service connection was being denied.  The Veteran did not appeal the May 2008 denial by the Board, and it became final.  As the Veteran's claim for a higher initial rating became final, any subsequent claim for a higher initial rating would be a freestanding claim.  Any freestanding claim for an earlier effective date raised by the Veteran would be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).    

However, subsequent to the final Board decision regarding the noncompensable initial rating, the Veteran was granted an increased rating of 10 percent.  The Veteran appealed indicating that he believes that he is entitled to an earlier effective date.  However, the facts of the case indicate that an earlier effective date is not warranted.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of ... a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

The Court of Appeals for Veterans Claims and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400; see Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

While the Veteran has argued that his 10 percent rating should go back to his initial date of service connection, as discussed above, the Board is legally precluded from considering such a claim, as the prior decisions denying a compensable rating have become final, and VA law does not allow a claimant to come forth years later and simply claim an earlier effective date.  Therefore, the earliest date the Veteran could be entitled to for the current claim is one year prior to the date of claim.  The RO received a request from the Veteran on December 1, 2009 that his claim for hearing loss in his right ear be "re-opened."  As the Veteran's prior claims had become final, the request to "re-open" was properly treated as a claim for an increase by the RO.  

"Unless specifically provided otherwise, the effective date of ... a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  As the file does not contain evidence demonstrating the Veteran's compensable hearing loss in the year prior to the claim, the proper effective date is the date of claim.  The RO received the claim for an increase on December 1, 2009, and accordingly assigned that date as the effective date.  Therefore, the Veteran is not entitled to an earlier effective date for his 10 percent rating for right ear hearing loss.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).      


Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  The Veteran was also provided with notice upon the filing his current claims in December 2009.  This letter included information as to how the VA assigns effective dates and disability ratings, as well as the information and evidence necessary to substantiate claims for increased ratings and addressed who was to provide the evidence.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, statements from the Veteran, and a VA examination reports.  There is no objective evidence indicating that the Veteran's right ear hearing loss has possibly changed in severity since his 2010 VA examination, so further examination is not needed.  He has not referenced receiving any current treatment.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 10 percent for hearing loss of the right ear is denied. 

Entitlement to an effective date earlier than December 1, 2009 for a compensable rating for hearing loss of the right ear is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


